FILED: October 22, 1998





IN THE SUPREME COURT OF THE STATE OF OREGON





RICHARD RENE COLEMAN,





Petitioner on Review,





	v.





BOARD OF PAROLE AND



POST-PRISON SUPERVISION,





Respondent on Review.







(CA A89645; SC S43893)





	On petition for review from the Court of Appeals filed

January 2, 1997.*





	Andy Simrin, Deputy Public Defender, Salem, filed the

petition for petitioner on review.  With him on the petition was

Sally L. Avera, Public Defender.





	No appearance contra.





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Durham, and Leeson Justices. **





	MEMORANDUM OPINION





	The petition for review is allowed.  The decision of the

Court of Appeals is vacated.  The case is remanded to the Board

of Parole and Post-Prison Supervision for further consideration

in light of Noble v. Board of Parole, 327 Or 485, ____ P2d ____

(1998).





	*Judicial review from Board of Parole and Post-Prison

Supervision, 144 Or App 487, 927 P2d 622 (1996).





	**Kulongoski, J., did not participate in the consideration

or decision of this case.